 

r

AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

FILED
SEP 12 2039

CLERK. US. MIATRIOT CORT

 

UNITED STATES DISTRICT COURT

 

 

SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN DISTRICT OF (air NIA
[BY ge Ty
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
FLORA AMANDA BALBASTRO-FELIX (1) Case Number: 19CR2322-CAB

CHARLES H. ADAIR
Defendant’s Attorney

 

USM Number 74519208

CL] -
THE DEFENDANT:
Xx] pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

 

L] was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which invoive the following offense(s):

 

Count
Title & Section Nature of Offense Number(s)
18 USC 1546 FRAUD AND MISUSE OF VISAS, PERMITS AND OTHER 1

ENTRY DOCUMENTS (FELONY)

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[] The defendant has been found not guilty on count(s)

 

LJ Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00 - WAIVED

a

L] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine ‘© Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

   
 
 

O19

Date of Impgsitiond of Sentence

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
 

—— a

, *

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: FLORA AMANDA BALBASTRO-FELIX (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR2322-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (110 DAYS).

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

(i The defendant is remanded to the custody of the United States Marshal.

C) The defendant must surrender to the United States Marshal for this district:
O at A.M. on

 

 

 

CJ] asnotified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before
C) as notified by the United States Marshal.
[] as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
if

19CR2322-CAB
